DETAILED ACTION
The following is a first action on the merits of application serial no. 16/647564 filed 3/16/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 12/14/21 and 3/16/20 have been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the claim phraseology “said”, “comprising” and “comprises” should be deleted in lines 2 and 5.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim due to the limitation being introduced in claim 3 and not claim 2 from which claim 8 indirectly depends from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braun et al 20140288739 (IDS cited art).  As to claim 1, Braun discloses an electric drive system used in an electric vehicle or a hybrid electric vehicle to drive the vehicle's wheels (5) to rotate, the electric drive system comprising: an electric motor (14), said electric motor including a housing in which a stator and a rotor are received ([0060], line 10), the rotor having a rotor axis (via 32); a transmission device (18) operatively coupled to the electric motor; an output shaft (extending from 17) operatively coupled to the transmission device, wherein the output shaft extends from the transmission device and is substantially parallel to the rotor axis (as recited in claim 12), and an inverter (16), the inverter being secured over the housing of the electric motor ([0095], lines 10-11 within 15) such that the inverter is located between the output shaft and the housing of the electric motor (as shown in Figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 16, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun in view of JP2016220385 (IDS cited art with machine translation).  As to claim 2, Braun discloses wherein the housing of the electric motor is formed with a cooling passage (13, Figure 2, [0060]-[0062]) in a wall of the housing, through which cooling passage coolant is able to flow, and wherein the housing of the electric motor comprises a main shell (via outer periphery of 14), but doesn’t explicitly describe an end cover and a connecting cover which are connected to opposite ends of the main shell.
JP discloses an electric drive system having an electric motor (3) and shows that it is well known in the art to provide the motor with a main shell (11) connected to an end cover (13) and a connecting cover (via cylinder attached to 17) on opposite ends of main shell.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the motor of Braun with an end cover and connecting cover in view of JP to secure sensitive operating components (stator and rotor) within motor to avoid operational wear which reduces maintenance cost.

As to claim 3, Braun discloses wherein the inverter comprises a housing (15) in which a power element and/or an electrical device is received ([0037]-[0044]), and wherein the housing of the inverter is in contact with the main shell such that an interface (via 35) is defined between the main shell and the housing of the inverter, and the coolant flowing through the cooling passage is able to contact the interface (would be obvious based on circuit 13’s route).

As to claim 4, Braun discloses wherein the electric drive system is configured such that the coolant is able to flow over the entire longitudinal length of the main shell (via nozzle spray as described in [0062]).

As to claim 5, Braun discloses wherein a through hole (would be an obvious hole based on connections between 35, 38 to 14 as shown in Figure 4) is provided in the housing of the electric motor, such that an electric wire for electrically connecting the inverter to the electric motor is able to pass through the hole ([0095], lines 12-17).

As to claim 6, Braun in view of JP discloses wherein the main shell comprises a cylindrical wall (11 in JP), a plurality of separated channels (21 in JP) are longitudinally formed in the cylindrical wall, and the cooling passage is partially defined by the channels (as described in JP under First Embodiment lines 10-13).

As to claim 7, Braun in view of JP discloses wherein the main shell comprises a support platform (at least bottom of 19 in JP), the support platform is formed with a channel (opening in bottom of 19 wherein 31 meets 11 in JP) through which the coolant is able to flow, and the cooling passage is partially defined by the channel of the support platform.

As to claim 8, Braun in view of JP discloses wherein the housing (via 7 in JP) of the inverter (5 in JP) is in contact with the support platform such that the interface (via 31 in JP) is defined between the support platform and the housing of the inverter.

As to claim 9, Braun in view of JP discloses wherein the support platform contacts the inverter by a substantially planar face (via 31 in JP).

As to claim 10, Braun in view of JP discloses wherein the support platform is provided substantially tangent to the cylindrical wall of the main shell (as shown in Figure 2 between 11 and 19 in JP).

As to claim 11, Braun in view of JP discloses wherein the housing of the inverter has an opening side (via 29 as shown in Figure 3 in JP), and the housing of the inverter contacts the support platform via said opening side.

As to claim 16, Braun in view of JP discloses wherein the electric drive system is configured such that before flowing through the channels in the cylindrical wall of the main shell, the coolant flows through the channel of the support platform (as described under First Embodiment lines 10-13 in JP).

As to claim 17, Braun in view of JP discloses wherein a plurality of circumferentially separated grooves are provided in a respective sidewall of the end cover and/or of the connecting cover facing the main shell, and the cooling passage is partially defined by the grooves (not referenced, but grooves matching grooves 21 are shown on cylindrical portion connected to 17 in JP).

As to claim 22, wherein a guide feature (shape of surfaces within 21 in JP) is provided in the channels of the main shell and/or in the grooves of the end cover and/or the connecting cover (330) such that the coolant is able to turn smooth.

Allowable Subject Matter
Claims 12-15 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 12 in combination with claims 1, 2, 5, 7 and 11)……………wherein the platform channel is defined by a groove and a cover plate covering groove and in combination with limitations as written in claim 12.
-(as to claim 13 in combination with claims 1, 2, 5 and 7)…………wherein the inverter housing is an enclosed housing and the platform channel is defined by a groove formed in platform and part of the housing covers groove and in combination with limitations as written in claim 13.
-(as to claim 14 in combination with claims 1, 2, 5 and 7)…………an additional device arranged in a space between the platform and cylindrical wall of main shell and in combination with the limitations as written in claim 14.
-(as to claim 15 in combination with claims 1, 2, 5 and 7)….exactly as written.
-(as to claim 19 in combination with claims 1, 2, 6 and 17)…………a plurality of separated fins provided on channels and/or main shell and/or grooves of the end and/or connecting cover and in combination with the limitations as written in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Rawlinson 9283837 discloses an electric drive system and shows that it is well known in the art to mount an inverter (101) over top of a motor housing (101) connected to a transmission (103) having an output shaft. The housing having an end cover and connecting cover and mounted on a platform (301).
-Rawlinson 20150224884 discloses an electric drive system and shows that it is well known in the art to mount an inverter (105) close to a transmission output shaft (107).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 21, 2022